Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8, 10, 12, 14-24, 27-28,
and 30 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I and a single disclosed species (compound I-114) in the reply filed on 08/19/2021 is acknowledged.


    PNG
    media_image1.png
    173
    316
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was extended to cover full scope of the elected invention of Group I.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a.  Claim 1 and claims dependent thereon are rejected because the term “substituted” is indefinite.  In the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.

b.  In claim 23, the phrase, “for treating .an ASK 1-mediated disorder” is indefinite. Literally, it simply states an intention, which is a mental state, not a patentable limitation.  Hence the claim is improperly dependent, as it does not further limit the claim on which it depends. That is how the claim has been examined. Alternatively, this may be intended as a method of use claim, in which case, the claim would be garbled, as it begins as a pharmaceutical composition claim, and ends as a method claim. Moreover, as it does not contain any actual step, it would not be a proper process claim.  The intended scope of the claim is thus unclear.


Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 05/05/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
To expedite prosecution after rejoinder, the examiner recommends that applicants recite specific diseases in claim 27 as it was done in claim 28.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 23, 2021